FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dry face seals or fluid-mechanical seals must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over CH 204938 (Aktiebolaget Separator) in view of Börgstrom et al. (U.S. Patent Application Pub. No. 2016/0271626) or Isaksson et al. (U.S. Patent Application Pub. No. 2014/0235422).
Regarding claim 1, CH 204938 discloses a separator 1, comprising: a rotatably mounted drum 6 having a drum interior configured for centrifugal processing of a liquid; and a gas supply line 4 for introducing gas into the liquid, wherein the gas supply line opens into the drum interior, wherein the separator has a vertical rotation axis (Fig. 1 and 2), but does not disclose wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals.
Börgstrom et al. discloses wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals (para. [0019]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of CH 204938 with the seals of Börgstrom et al. for the purpose of introducing liquid citrus fruit material to be processed via an inlet to a centrifugal separator (Abstract).		
Alternatively, Isaksson et al. discloses wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals (para. [0047]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of CH 204938 with the seals of Isaksson et al. for the purpose of simplifying the design and construction of the centrifugal separator (para. [0011]).		
Regarding claim 2, CH 204938 discloses wherein the gas supply line 4 is a supply line tube and/or a supply line channel (Fig. 1 and 2).
Regarding claim 8, CH 204938 discloses a skim chamber, wherein the gas supply line opens into the skim chamber (Fig. 2). 
Regarding claim 10, CH 204938 discloses an additional gas supply line configured to introduce gas at a different position of the rotatably mounted drum than the gas supply line (Fig. 3 and 4; page 2 lines 22-28; page 4 lines 13-25 of machine translation from IDS filed on 7 April 2020).
Regarding claims 11-13, CH 204938 discloses a method for operating a separator, the method comprising: rotating a rotatably mounted drum 6 having a drum interior configured for centrifugal processing of a liquid, wherein the rotatably mounted drum rotates about a vertical rotation axis; introducing liquid into the drum interior; and introducing, via a gas supply line 4, into the liquid, wherein the gas supply line opens into the drum interior (Fig. 1 and 2), wherein the gas is introduced after the liquid is introduced; introducing, via a second gas supply line, a second gas into the liquid after the introducing the first gas (Fig. 1 and 2 and associated description, e.g. page 2 and 4 of machine translation from IDS filed on 7 April 2020); wherein the first and/or second gas is CO2 (page 1 lines 1-4 of machine translation, see IDS filed 7 April 2020), but does not disclose wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals.
Börgstrom et al. discloses wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals (para. [0019]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of CH 204938 with the seals of Börgstrom et al. for the purpose of introducing liquid citrus fruit material to be processed via an inlet to a centrifugal separator (Abstract)	
Alternatively, Isaksson et al. discloses wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals (para. [0047]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of CH 204938 with the seals of Isaksson et al. for the purpose of simplifying the design and construction of the centrifugal separator (para. [0011]).	
		
Claims 1, 2, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DE 696796 (Ramesohl & Schmidt Akt.-Ges.) in view of Börgstrom et al. (U.S. Patent Application Pub. No. 2016/0271626) or Isaksson et al. (U.S. Patent Application Pub. No. 2014/0235422).
Regarding claim 1, DE 696796 discloses a separator, comprising: a rotatably mounted drum 1 having a drum interior configured for centrifugal processing of a liquid; and a gas supply line 13 and/or 14 for introducing gas into the liquid, wherein the gas supply line opens into the drum interior, wherein the separator has a vertical rotation axis (Fig. 1), but does not disclose wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals.
Börgstrom et al. discloses wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals (para. [0019]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of DE 696796 with the seals of Börgstrom et al. for the purpose of introducing liquid citrus fruit material to be processed via an inlet to a centrifugal separator (Abstract).	
Alternatively, Isaksson et al. discloses wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals (para. [0047]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of DE 696796 with the seals of Isaksson et al. for the purpose of simplifying the design and construction of the centrifugal separator (para. [0011]).	
Regarding claim 2, DE 696796 discloses wherein the gas supply line 13 and/or 14  is a supply line tube and/or a supply line channel (Fig. 1).
Regarding claim 8, DE 696796 discloses a skim chamber 5, wherein the gas supply line opens into the skim chamber (Fig. 1). 
Regarding claim 9, DE 696796 discloses a drive spindle 28, wherein the rotatably mounted drum is driven by the drive spindle, the gas supply line is configured, at least in regions, as a channel inside the drive spindle, the channel opens into the drum interior of the rotatably mounted drum (Fig. 1).
Regarding claim 11, DE 696796 discloses a method for operating a separator, the method comprising: rotating a rotatably mounted drum 1 having a drum interior configured for centrifugal processing of a liquid, wherein the rotatably mounted drum rotates about a vertical rotation axis; introducing liquid into the drum interior; and introducing, via a gas supply line 13 and/or 14, into the liquid, wherein the gas supply line opens into the drum interior, wherein the gas is introduced after the liquid is introduced (Fig. 1; page 1 line 16 – page 2 line 11 of machine translation from IDS filed on 7 April 2020), but does not disclose wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals.
Börgstrom et al. discloses wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals (para. [0019]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of DE 696796 with the seals of Börgstrom et al. for the purpose of introducing liquid citrus fruit material to be processed via an inlet to a centrifugal separator (Abstract).		
Alternatively, Isaksson et al. discloses wherein the separator has a sealed configuration in which a separating space of the rotatably mounted drum is sealed or isolated from surroundings by dry face seals or fluid-mechanical seals (para. [0047]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of DE 696796 with the seals of Isaksson et al. for the purpose of simplifying the design and construction of the centrifugal separator (para. [0011]).	

Claims 3-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CH 204938 (Aktiebolaget Separator) in view of Börgstrom et al. (U.S. Patent Application Pub. No. 2016/0271626) or Isaksson et al. (U.S. Patent Application Pub. No. 2014/0235422), as applied to claim 1 above, and further in view of Schultz (U.S. Patent No. 9,789,450).
 Regarding claims 3-6, modified CH 204938 does not disclose a sensor configured to determine gas content in gas-containing liquid in the separator; an outlet tube configured to discharge a gas-containing liquid from the separator, wherein the outlet tube comprises the sensor; a measurement and/or evaluation unit configured to adjust gas pressure of the gas supplied through the gas supply line; a valve configured to adjust a gas pressure of the gas supplied through the gas supply line, wherein the valve is arranged along the gas supply line and is adjustable by the measurement and/or evaluation unit.
Schultz discloses a sensor 72 configured to determine gas content in gas-containing liquid in the separator (col. 4 lines 56-63); an outlet tube 66 configured to discharge a gas-containing liquid from the separator, wherein the outlet tube comprises the sensor 72; a measurement and/or evaluation unit 20 configured to adjust gas pressure of the gas supplied through the gas supply line; a valve 46 configured to adjust a gas pressure of the gas supplied through the gas supply line, wherein the valve is arranged along the gas supply line and is adjustable by the measurement and/or evaluation unit (col. 3 lines 57-60). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified CH 204938 with the sensor, outlet tube, measurement and/or evaluation unit and valve of Schultz for the purpose of gasifying liquids (col. 1 lines 14-15).
Regarding claim 14, modified CH 204938 does not disclose wherein the liquid is beer.
Schultz discloses wherein the liquid is beer (col. 3 line 10). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of modified CH 204938 to beer as taught by Schultz for the purpose of extracting solid particulates and increasing absorption of the gas into gasified beverages such as beer (Abstract). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CH 204938 (Aktiebolaget Separator) in view of Börgstrom et al. (U.S. Patent Application Pub. No. 2016/0271626) or Isaksson et al. (U.S. Patent Application Pub. No. 2014/0235422), as applied to claim 1 above, and further in view of DE 678329 (Ramesohl & Schmidt Akt.-Ges.).
Regarding claim 7, modified CH 204938 does not disclose a distributor space configured for radial discharge of the liquid, wherein the gas supply line opens into the distributor space.
DE 678329 discloses a distributor space configured for radial discharge of the liquid, wherein the gas supply line opens into the distributor space (second paragraph of machine translation from IDS filed on 7 April 2020). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified CH 204938 with the distributor space configuration taught by DE 678329 for the purpose of preventing oxidation by mixing with air (second paragraph of machine translation from IDS filed on 7 April 2020).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774